187 N.W.2d 136 (1971)
Wanda P. LEMLEY, Appellant,
v.
Elman F. LEMLEY, Respondent.
No. 42499.
Supreme Court of Minnesota.
May 21, 1971.
Cox & King, and Peter Sipkins, Minneapolis, for appellant.
John R. O'Keefe, Minneapolis, for respondent.
Heard before KNUTSON, C. J., and MURPHY, OTIS, ROGOSHESKE, and ROLLOFF, JJ.

OPINION
PER CURIAM.
This is an appeal from an order amending a divorce decree. The motion to amend was made approximately 1 year from the time the decree was entered. The decree included the provisions of stipulations of the parties with reference to alimony and property matters. The order amending the decree in effect modified the stipulations of the parties.
The motion to amend the decree states no grounds for the requested modification. The trial court made no findings upon which the amended decree was granted and attached no memorandum. The determination of whether the divorce decree should be amended in this case involves questions of fact. This court cannot review an order amending a decree of divorce if there are no findings of fact to show the basis for the order. The court found no facts justifying the order made, so there is nothing to sustain the modification of the decree.
Reversed.